*417Concurring Opinion
DeBruler, J.
I concur fully in the majority opinion. However, I would order the defendant discharged pursuant to the authority of Á.P. 15M. In my opinion it is unfair to subject the defendant to a new trial. I do not see any justification for granting the State, in the absence of a showing of some grounds therefor, multiple opportunities in the form of successive new trials to prove the defendant guilty.
In my opinion successive trials of this nature may well violate the rights of this defendant granted to him by the double jeopardy clause of the Fifth Amendment to the United States Constitution.
Note. — Reported in 269 N. E. 2d 389.